Bloodworth, J.
Eor a statement of facts in this case see Miller County v. Bush, ante, 130.
1. In this case the court is alleged to have erred: “(a) in overruling the exceptions of law filed by the said Moody to the report of the said auditor; (6) in refusing to quash the fi. fa. issued in the year 1919, for the collection of sums claimed to have been collected as taxes by the said Moody in the years 1909 and 1910; (c) in entering judgment against the said Moody and the sureties on his bonds in cases Nos. 636 (for the years 1909-1910) and 638 (for the years 1911-1912) for the sums above recited.” All these questions have been covered in the opinions in Miller County v. Bush, ante, 130, and Miller County v. Wilkin, ante, 137, and the rulings in those cases are controlling in this.
2. In the brief of counsel for the 'plaintiff in error in this case it is said that the motion for a new trial is not argued “ because we concede that unless the court erred as hereinbefore contended, the finding of the jury in this case was correct.”

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

N. L. Stapleton, Pottle & Hofmayer, for plaintiff in error.
W. I. Geer, P. D. Rich, contra,